          Case 2:18-cv-01081-DMF Document 20 Filed 11/01/18 Page 1 of 1




 1 Phil S. Flemming (#014778)
   ROBAINA & KRESIN PLLC
 2 5343 North 16th Street, Suite 20
   Phoenix, Arizona 85016
 3 Telephone: (602) 682-6450
   Facsimile: (602) 682-6455
 4 psf@robainalaw.com
 5 Attorneys for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8
     Shauna Gaddis,
 9                                                   No. CV-18-1081-PHX-DMF
                   Plaintiff,
10
     v.                                              NOTICE OF VOLUNTARY
11                                                   DISMISSAL WITH PREJUDICE
     American Homes 4 Rent, L.P., a                  UNDER FED. R. CIV. P. 41(a)(1)(A)(i)
12   California limited partnership doing
     business in Arizona as American Homes
13   4 Rent-AZ, L.P.
14                 Defendant.
15
16            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Shauna Gaddis hereby
17   voluntarily dismisses the above-captioned action with prejudice.
18            Dated this 1st day of November 2018.
19                                             ROBAINA & KRESIN PLLC
20
                                               By /s/ Phil S. Flemming
21
                                                     Phil S. Flemming
22                                                   Attorneys for Plaintiff
23
                                  CERTIFICATE OF SERVICE
24
              I hereby certify that on the 1st day of November 2018, I caused the foregoing
25
     document to be electronically transmitted to the Clerk’s Office using the CM/ECF
26
     System for filing.
27
28   /s/ Gaynell Carpenter
